Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
September 9, 2016, and is made by and among CLOUD PEAK ENERGY RESOURCES LLC, a
Delaware limited liability company (the “U.S. Borrower”), certain foreign
subsidiaries of the U.S. Borrower as set forth in the Credit Agreement (as
defined herein)(each a “Designated Foreign Borrower” and together with the U.S.
Borrower, the “Borrowers”), the GUARANTORS PARTY HERETO (each a “Guarantor” and
collectively, the “Guarantors”, and together with the Borrowers, the “Credit
Parties”), the LENDERS PARTY HERETO (each a “Lender” and collectively, the
“Lenders”) and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders (the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, the Credit Parties, the Lenders, the Administrative Agent and PNC Bank,
National Association as swingline lender are parties to that certain Credit
Agreement, dated as of February 21, 2014, as amended by that certain First
Amendment to Credit Agreement dated September 5, 2014 (as the same may be
further amended, restated, modified or supplemented, the “Credit Agreement”);

 

WHEREAS, the Credit Parties and the Administrative Agent are parties to that
certain Guarantee and Security Agreement, dated as of February 21, 2014 (as the
same may be amended, restated, modified or supplemented, the “Guarantee and
Security Agreement”);

 

WHEREAS, to modify certain provisions of the Credit Agreement and the Guarantee
and Security Agreement, the Credit Parties have requested that the Required
Lenders agree to various amendments as set forth herein, and the Required
Lenders have agreed to amend the Credit Agreement and the Guarantee and Security
Agreement as hereinafter provided;

 

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

 

1.                                      Recitals; Capitalized Terms.

 

The foregoing recitals are true and correct and incorporated herein by
reference.  Unless otherwise defined herein, capitalized terms used herein shall
have the meanings given to them in the Credit Agreement.

 

2.                                      Amendments to Credit Agreement.

 

(a)                                 Commitment Reduction.  Pursuant to
Section 2.08(b) of the Credit Agreement, the U.S. Borrower hereby reduces the
aggregate Commitments to $400,000,000 as of the Second Amendment Effective Date,
and the parties hereto hereby waive all notice required in connection therewith.

 

--------------------------------------------------------------------------------


 

(b)                                 Deleted Definitions.  The following
definitions are hereby deleted from Section 1.01 of the Credit Agreement:
“Available Amount”; “Net Total Leverage Ratio”; “Net Secured Leverage Ratio”

 

(c)                                  New Definitions.  The following new
definitions are hereby inserted in Section 1.01 of the Credit Agreement in
alphabetical order:

 

“2024 Notes” means the $200,000,000 6.375% Senior Unsecured Notes of the U.S.
Borrower and Cloud Peak Energy Finance Corp. due 2024, issued on March 11, 2014
pursuant to the Senior Notes Indenture.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Compliance Certificate” shall mean a compliance certificate delivered by a
Financial Officer substantially in the form of Exhibit L hereto.

 

“DACA Reporting Level Condition” shall mean any time that the Credit Parties
have in excess of $100,000,000 of unrestricted cash and Cash Equivalents while
Revolving Loans are then outstanding or a Borrowing Request has been made.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

2

--------------------------------------------------------------------------------


 

“Excluded Accounts” means deposit accounts (i) used to fund payroll, employee
benefits or tax obligations, (ii) in the nature of fiduciary accounts, trust
accounts, suspense accounts, escrow accounts, deposit accounts holding only
purchase price deposits or other contractual or legal requirements to deposit or
reserve money, or deposit accounts holding funds from unaffiliated third parties
that are subject to return pursuant to binding agreements with such third
parties, (iii) funded for petty cash and working capital needs with a balance at
all times of less than $5,000,000 in the aggregate, and (iv) from time to time
designated as excluded, in writing, by the Administrative Agent in its sole
discretion.

 

“Liability Management Transaction” shall mean each issuance of Second Lien
Senior Secured Debt to defease, purchase, redeem, repay, or otherwise refinance
all or a portion of the Senior Notes.

 

“Liquidity” means, as of any date of determination, the sum of (a) all of the
Credit Parties’ and their respective consolidated Restricted Subsidiaries’
unrestricted cash and Cash Equivalents on such date, (b) the excess of (i) the
Commitments over (ii) the Revolving Credit Exposure on such date, (c) cash and
Cash Equivalents in cash collateral accounts held by the Administrative Agent or
any Issuing Bank on such date pursuant to the Credit Agreement to cash
collateralize the LC Exposure or Defaulting Lender’s exposure, and (d) the
excess of (i) the Net Receivables Pool Balance over (ii) the Aggregate Capital
on such date (each as defined, or comparable terms as defined, in the definitive
documentation for the Permitted Receivables Financings).

 

“Second Amendment” shall mean that certain Second Amendment to this Agreement
dated as of the Second Amendment Effective Date.

 

“Second Amendment Effective Date” shall mean September 9, 2016.

 

“Senior Notes” means the 2019 Notes and the 2024 Notes.

 

“Total Leverage Ratio” means, on any day, the ratio of (a) Funded Debt as of
such day (including Funded Debt under this Agreement) to (b) EBITDA for the
period of four consecutive Fiscal Quarters ended on such day (or, if such day is
not the last day of a Fiscal Quarter, ended on the last day of the Fiscal
Quarter most recently ended before such day) for which financial statements are
available.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Amended and Restated Definitions.  The
following definitions are hereby amended and restated as follows:

 

“Applicable Rate” means, for any day, with respect to (i) any ABR Loan, a rate
per annum equal to 2.50% (the “ABR Spread”), (ii) any Eurodollar Revolving Loan,
a rate per annum equal to 3.50% (the “Eurodollar Spread”), or (iii) the Unused
Commitment Fees payable hereunder, a rate per annum equal to 0.50% (the “Unused
Commitment Fee Rate”).

 

“Excluded Perfection Collateral” means (a) properties and assets to the extent
the burden or cost of perfecting a security interest therein outweighs the
benefit of the security afforded thereby as reasonably determined by the U.S.
Borrower and the Administrative Agent, (b) Excluded Accounts, (c) properties and
assets (other than deposit, securities and commodities accounts) requiring
perfection through control agreements to the extent a security interest therein
cannot be perfected by the filing of a financing statement under the Uniform
Commercial Code of any applicable jurisdiction, (d) vehicles and any other
assets subject to certificates of title, (e) commercial tort claims, and
(f) letter of credit rights to the extent not perfected by the filing of a form
Uniform Commercial Code financing statement.

 

“Issuing Bank” means PNC Bank National Association, JPMorgan Chase Bank, N.A.,
and any other Lender that, at the request of either Borrower and with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed)  agrees to become an Issuing Bank in substitution for an institution
that is then acting as an Issuing Bank or as an additional Issuing Bank;
provided that there shall not be more than five (5) Issuing Banks at any one
time.  Each Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Second Lien Senior Secured Debt” means Debt of the Credit Parties secured by
Liens on the Collateral on a junior basis pursuant to an intercreditor agreement
substantially on the terms set forth on Exhibit M or such other terms and
conditions satisfactory to the Administrative Agent and the U.S. Borrower, each
in their sole discretion.

 

(e)                                  Amended Definitions.  The following
definitions are hereby amended as follows:

 

Adjusted LIBOR Rate.  The defined term “Adjusted LIBOR Rate” shall be amended to
add the following sentence to (i) the end of the penultimate sentence of the
first paragraph of section (a) of such definition and (ii) the end of the
penultimate sentence of the first paragraph of section (b) of such definition: 
“Notwithstanding the foregoing, if the Adjusted LIBOR Rate as determined above

 

4

--------------------------------------------------------------------------------


 

would be less than zero (0.00), such rate shall be deemed to be zero (0.00) for
purposes of this Agreement.”

 

Daily LIBOR Rate.  The defined term “Daily LIBOR Rate” shall be amended to add
the following sentence to the end of such definition:  “Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.”

 

Debt.  The defined term “Debt” shall be amended to (1) delete the parenthetical
in clause (c) thereof, (2) delete the “and” at the end of clause (g) thereof,
and (3) to add an “and” to the end of clause (i) thereof.

 

Material Debt.  The phrase “$50,000,000” contained in the defined term “Material
Debt” shall be replaced with “$35,000,000”.

 

Defaulting Lender.  The defined term “Defaulting Lender” shall be amended to
(a) amend and restate clause (d) as set forth below, and (b) add a new clause
(e) as set forth below followed by the proviso set forth below:

 

“(d)                           has failed, within three Business Days after
request by the Administrative Agent or the Borrowers, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender under this clause (d) upon the Administrative Agent’s or
the Borrowers’ receipt of such certification in form and substance satisfactory
to the Administrative Agent or the Borrowers, as the case may be, or (e) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any ownership interest in such
Lender or parent company thereof or the exercise of control over a Lender or
parent company thereof by a Governmental Authority or instrumentality thereof.”

 

Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect.  The phrase “for
purposes of calculating compliance with each of the financial covenants set
forth in Section 6.11 and Section 6.12” contained in the defined term “Pro Forma
Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall be replaced with
“for purposes of Section 6.01(ii), Section 6.03 and Section 6.07 in respect of a
Specified Transaction”.

 

Specified Transaction.  The phrase “compliance with the financial covenants set
forth in Section 6.11 and Section 6.12 is by the terms of this Agreement
required to be calculated on a Pro Forma Basis” contained in the defined term
“Specified Transaction” shall be replaced with “a financial ratio is required to
be calculated on a Pro Forma Basis”.

 

5

--------------------------------------------------------------------------------


 

(f)                                   Swing Loans.  PNC’s commitment to make
Swing Loans to the Borrower shall be terminated.  Section 2.04 of the Credit
Agreement shall be amended and restated as follows:

 

“2.04                  [Intentionally Omitted]”.

 

(g)                                  Letters of Credit.  The phrase “103%”
contained in Section 2.05 (q) of the Credit Agreement shall be replaced with
“104%”.

 

(h)                                 Fees.  Section 2.11(a) shall be amended to
delete the phrase “the Applicable Rate noted under the caption “Unused
Commitment Fee Rate”“ and replace it with the phrase “Unused Commitment Fee
Rate” as defined in the in the definition of Applicable Rate”.

 

(i)                                     Interest.  Section 2.12 shall be amended
as follows:

 

(i)                                     Sections 2.12(a) shall be amended to
delete the phrase “the Applicable Rate under the caption “ABR Spread.”:” and
replace it with the phrase “the ABR Spread as defined in the definition of
Applicable Rate.”

 

(ii)                                  Section 2.12(b) shall be amended to delete
the phrase “the Applicable Rate under the caption “Eurodollar Spread.”“ And
replace it with the phrase “the “Eurodollar Spread” as defined in the in the
definition of Applicable Rate.”

 

(j)                                    Interest.  Section 2.12(f) of the Credit
Agreement shall be amended and restated as follows:

 

“(f)                             [Intentionally Deleted]”.

 

(k)                                 Incremental Facilities.  Section 2.19 of the
Credit Agreement shall be amended and restated as follows:

 

“2.19                  [Intentionally Omitted]”.

 

(l)                                     EEA Financial Institution.  Article 3
[Representations and Warranties] of the Credit Agreement shall be amended to add
the following new Section

 

“Section 3.20                       EEA Financial Institution.  Neither the
Borrowers nor any of their Subsidiaries are an EEA Financial Institution.”

 

(m)                             Compliance Certificate.  Section 5.01(c) of the
Credit Agreement shall be amended and restated as follows:

 

“(c)                            [Reserved]”

 

(n)                                 Financial Statements and Other Information. 
Section 5.01 [Financial Statements and Other Information] of the Credit
Agreement shall be amended to (1) delete the

 

6

--------------------------------------------------------------------------------


 

“and” at the end of paragraph (e) thereof, and (2) to replace the period at the
end of paragraph (f) with a semicolon, and (3) to  insert the following new
paragraphs immediately below paragraph (f):

 

“(g)                            within 20 calendar days after the last day of
each calendar month, a Compliance Certificate of a Financial Officer,
(i) certifying as to whether a Default or Event of Default has occurred and is
continuing and, if a Default or Event of Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11, including certifying as to all of
the Credit Parties’ and their respective consolidated Restricted Subsidiaries’
deposit and securities accounts and the amount of securities, unrestricted cash
and Cash Equivalents maintained in each such account as of the last day of such
calendar month, and (iii) certifying as to the undrawn amount, beneficiary, and
expiration date and purpose of each of the outstanding Letters of Credit;

 

(h)                                 if the DACA Reporting Level Condition exists
at any time during any calendar week, within 3 Business Days after the end of
such week, a certificate of a Financial Officer, certifying as to all of the
Credit Parties’ and their respective consolidated Restricted Subsidiaries’
deposit and securities accounts and the amount of securities, unrestricted cash
and Cash Equivalents maintained in each such account as of the last day of the
preceding week; and

 

(i)                                     Prior to entering into any Liability
Management Transaction, draft copies of the main operative documentation
relating to the upcoming Liability Management Transaction shall be provided to
the Administrative Agent.”

 

(o)                                 Use of Proceeds and Letters of Credit. 
Section 5.12 of the Credit Agreement shall be amended and restated as follows:

 

“5.12                  Use of Proceeds and Letters of Credit.  The proceeds of
the Loans will be used only for general corporate purposes not prohibited by the
Credit Agreement and other Loan Documents, including, without limitation, for
Liability Management Transactions, Acquisitions, payment of transaction fees,
costs and expenses, capital expenditures, Investments, satisfying lease
obligations and any other purpose not prohibited by the terms hereof.  No part
of the proceeds of any Loan will be used, directly or indirectly, for any
purpose that entails a violation of any Anti-Terrorism Law or any of the
Regulations of the Federal Reserve Board, including Regulations T, U and X. 
Letters of Credit will be requested and used only (i) to support payment
obligations of the U.S. Borrower and its Restricted Subsidiaries, including to
collateralize reclamation bonds, performance bonds, bid bonds, surety bonds and
other similar instruments and (ii) for other general corporate purposes;
provided that, (A) no more than $50,000,000 in the aggregate outstanding at any
time may support the contract obligations in existence prior to the Second
Amendment Effective Date which have been identified by the Administrative Agent
and agreed to by the US Borrower prior to the Second

 

7

--------------------------------------------------------------------------------


 

Amendment Effective Date and (B) no Letter of Credit shall be used to support
any Debt.”

 

(p)                                 Maintenance of DACA Deposit Accounts. 
Article 5 [Affirmative Covenants] of the Credit Agreement shall be amended to
add the following new Section:

 

“Section 5.21.  Maintenance of DACA Deposit Accounts.  At all times after 30
calendar days after the Second Amendment Effective Date (or such later date, up
to 60 calendar days after the Second Amendment Effective Date, as may be
acceptable to the Administrative Agent in its sole discretion), all Credit
Parties shall (i) establish and maintain all of its deposit accounts (other than
Excluded Accounts) with PNC Bank National Association, and its successors and
assigns and subject to terms in the following sentence, or another Lender so
long as such deposit accounts with any Lender (other than PNC Bank National
Association, and its successors and assigns) are subject to executed deposit
account control agreements in favor of the Administrative Agent, all in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) maintain
all of its securities accounts (other than Excluded Accounts and subject to the
terms in the following sentence) subject to executed securities account control
agreements in favor of the Administrative Agent, all in form and substance
reasonably satisfactory to the Administrative Agent.  With respect to each
deposit account and each securities account that a Credit Party establishes
after the Second Amendment Effective Date (other than an Excluded Account or an
account with PNC Bank, National Association, and its successors and assigns),
the Credit Party shall cause such new account to be subject to executed control
agreements in favor of the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent within the sooner of (i) 30 days after
the date such account is established or (ii) such time as such account has any
securities, cash or Cash Equivalents deposited therein.  All deposit and
securities accounts of the Credit Parties subject to control agreements in favor
of the Administrative Agent shall secure the Secured Obligations and all such
deposit and securities accounts held by any Lender shall be subject to
Section 9.08.”

 

(q)                                 Debt.  Section 6.01 of the Credit Agreement
shall be amended and restated as follows:

 

“Section 6.01.                    Debt; Certain Equity Securities.  Neither the
U.S. Borrower nor any Restricted Subsidiary will create, incur, assume or permit
to exist any Debt (including Acquired Debt), and no Restricted Subsidiary shall
issue any preferred stock, except:

 

(i)                                     Debt created under the Loan Documents;

 

(ii)                                  (A) (x) Senior Notes outstanding on the
Second Amendment Effective Date and (y) other unsecured Debt; provided that, at
the time of the incurrence, creation or assumption of such other unsecured Debt,
(1) the Total Leverage Ratio does not exceed 6.00 to 1.00 and (2) the ratio of
(a) EBITDA to

 

8

--------------------------------------------------------------------------------


 

(b) Consolidated Net Cash Interest Expense shall not be less than 1.0 to 1.0 on
a Pro Forma Basis, and (B) extensions, renewals and replacements of any Debt
permitted under clause (x) or (y) above so long as (i) the ratio of (a) EBITDA
to (b) Consolidated Net Cash Interest Expense shall not be less than 1.0 to 1.0
on a Pro Forma Basis, (ii) there is no increase in the outstanding principal
amount thereof except in the amount of reasonable fees incurred in connection
with any such replacement of Debt and (iii) there is no earlier maturity date or
decreased weighted average life thereof;

 

(iii)                               Second Lien Senior Secured Debt in an
aggregate principal amount not to exceed, at any time, $350,000,000 and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount thereof except in the amount of reasonable fees
incurred in connection with any such replacement of Debt or result in an earlier
maturity date or decreased weighted average life thereof, provided, that no
Event of Default or Default shall have occurred and be continuing at the time of
issuance or result therefrom and such Debt (A) has a maturity date at least 180
days beyond the Revolving Termination Date; (B) has covenants that are no more
restrictive, unless satisfactory to the Administrative Agent and the U.S.
Borrower, than those contained in the Credit Agreement (as in effect at the time
of such issuance or incurrence) provided that a certificate of a Financial
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the incurrence or issuance of such Second Lien Senior
Secured Debt, together with a reasonably detailed description of the material
terms and conditions of such Debt or drafts of the documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirements unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees); (C) has no scheduled amortization of
principal; (D) the interest rate (including original issue discounts and/or any
default rates) thereon is no greater than 13% per annum; (E) the Persons
obligated on, and collateral securing, the Second Lien Senior Secured Debt shall
not be more expansive in any manner than that supporting the Secured Obligations
and (F) such Debt is incurred in connection with one or more of the following:
(1) the defeasance, purchase, redemption, repayment, or other refinance of all
or a portion of the Senior Notes, and (2) the restructuring, amending or
terminating of any one or more of any Credit Party’s or any Restricted
Subsidiary’s contract obligations or commitments as disclosed to the
Administrative Agent prior to the Second Amendment Effective Date;

 

(iv)                              Debt existing on the Effective Date and listed
in Schedule 6.01 and extensions, renewals and replacements of any such Debt that
do not increase the outstanding principal amount thereof except in the amount of
reasonable fees incurred in connection with any such replacement of Debt or
result in an earlier maturity date or decreased weighted average life thereof;

 

9

--------------------------------------------------------------------------------


 

(v)                                 Debt of the U.S. Borrower or any Restricted
Subsidiary to the U.S. Borrower or any Restricted Subsidiary and Debt of any
Subsidiary to the U.S. Borrower or any Restricted Subsidiary; provided that
(x) Debt owed by any Restricted Subsidiary that is not a Credit Party to the
U.S. Borrower or any Guarantor shall be subject to Section 6.04 and (y) Debt
owed by a Credit Party to any Restricted Subsidiary that is not a Credit Party
shall be subordinated to the Secured Obligations on customary terms and
conditions reasonably satisfactory to the Administrative Agent;

 

(vi)                              Guarantees by the U.S. Borrower or any
Restricted Subsidiary of Debt of the U.S. Borrower or any Restricted Subsidiary
and Guarantees by any Subsidiary of Debt of the U.S. Borrower or any Restricted
Subsidiary; provided that Guarantees by the U.S. Borrower or any Guarantor of
Debt of any Subsidiary that is not a Credit Party shall be subject to
Section 6.04;

 

(vii)                           Guarantees by the U.S. Borrower or any
Restricted Subsidiary of borrowings by current or former officers, managers,
directors, employees or consultants in connection with the purchase of Equity
Interests of Holdings by any such person in an aggregate principal amount not to
exceed $2,500,000 at any one time outstanding;

 

(viii)                        (A) Debt of the U.S. Borrower or any Restricted
Subsidiary in existence on the date any Person becomes a Restricted Subsidiary
as a result of an Acquisition or other acquisition by the U.S. Borrower and its
other Restricted Subsidiaries, (B) Debt of the U.S. Borrower or any Restricted
Subsidiary incurred to finance the acquisition, construction or improvement of
any assets, including Capital Lease Obligations and any Debt assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets before the acquisition thereof and (C) unsecured Debt of the U.S.
Borrower or any Restricted Subsidiary (including unsecured Debt of any Person
that becomes a Restricted Subsidiary after the Effective Date); and extension,
renewals and replacements of any such Debt under sub-clauses (A), (B) and (C) of
this clause (viii) that do not result in an earlier maturity date or decreased
weighted average life thereof; provided that the aggregate principal amount of
Debt outstanding at any time and permitted by this clause (viii) shall not
exceed $15,000,000;

 

(ix)                              Debt in connection with Permitted Receivables
Financings, provided that the aggregate principal amount of all Debt at any time
outstanding pursuant to such Permitted Receivables Financings shall not exceed
the greater of $100,000,000 and 5% of Consolidated Net Tangible Assets
determined at such date;

 

(x)                                 [Intentionally Deleted];

 

(xi)                              [Intentionally Deleted];

 

10

--------------------------------------------------------------------------------

 


 

(xii)                           Debt under trade-related letters of credit
obtained in the ordinary course;

 

(xiii)                        [Intentionally Deleted];

 

(xiv)                       Debt under any Permitted Hedging Agreement;

 

(xv)                          endorsements of instruments for collection in the
ordinary course;

 

(xvi)                       performance bonds, surety bonds, statutory
obligations, regulatory obligations or with respect to workers’ compensation
claims, and other bonds or obligations of like nature in each case incurred in
the ordinary course of business, and reimbursement obligations of such bonds or
obligations in this clause (xvi);

 

(xvii)                    customary cash management, cash pooling or netting or
setting off arrangements, each incurred in the ordinary course of business;

 

(xviii)                 contingent earnout obligations under purchase agreements
not yet then due;

 

(xix)                       Debt to finance Acquisition, construction, or
improvement of assets, Capital Lease Obligations, mortgage financings,
industrial revenue bonds or purchase money Debt or synthetic obligations in an
amount not to exceed outstanding at any time $25,000,000; and

 

(xx)                          Guarantees of Debt otherwise permitted under this
Section 6.01.”

 

(r)                                    Liens.  Section 6.02 of the Credit
Agreement shall be amended and restated as follows:

 

“Section 6.02.                    Liens.  Neither the U.S. Borrower nor any
Restricted Subsidiary will create or permit to exist any Lien on any property
now owned or hereafter acquired by it, or assign or sell accounts receivable or
rights in respect thereof, except:

 

(i)                                     Transaction Liens;

 

(ii)                                  Permitted Liens;

 

(iii)                               Liens securing Second Lien Senior Secured
Debt permitted by Section 6.01(iii);

 

(iv)                              any Lien on any property of the U.S. Borrower
or any Restricted Subsidiary existing on the Effective Date and listed in
Schedule 6.02 and any modifications, replacements, renewals or extensions
thereof; provided

 

11

--------------------------------------------------------------------------------


 

that the Lien does not (x) extend to any additional property or (y) secure any
additional obligations, in each case other than the initial property so subject
to such Lien and the Debt and other obligations originally so secured, and any
modifications, replacements, renewals, extensions or refinancings thereof
permitted hereunder;

 

(v)                                 Liens on assets acquired, constructed or
improved by the U.S. Borrower or any Restricted Subsidiary (including, for the
avoidance of doubt, Liens existing on assets or entities at the time of their
acquisition); provided that (A) the Debt secured by such Liens is permitted by
subclauses (A) or (B) of Section 6.01(viii), and (B) such Liens will not apply
to any other property of the U.S. Borrower or any Restricted Subsidiary, and any
extension, renewal or replacements thereof;

 

(vi)                              Liens on accounts receivable and related
property pursuant to any Permitted Receivables Financing;

 

(vii)                           Liens securing trade-related letters of credit
permitted by Section 6.01(xii);

 

(viii)                        [Intentionally Deleted];

 

(ix)                              Liens securing Debt under any Permitted
Hedging Agreement permitted by Section 6.01(xiv);

 

(x)                                 Liens securing performance bonds, surety
bonds, statutory obligations, regulatory obligations or with respect to workers’
compensation claims, and other bonds or obligations of like nature permitted by
Section 6.01(xvi);

 

(xi)                              Lien securing Debt to finance Acquisition,
construction, or Improvement of assets, Capital Lease Obligations, mortgage
financings, industrial revenue bonds or purchase money Debt or synthetic
obligations permitted by Section 6.01(xix) , so long as such Liens attach only
to the property that is subject to such financing transaction and any accessions
thereto or proceeds thereof and related property;

 

(xii)                           any Lien granted in favor of any Issuing Bank
pursuant to arrangements designed to eliminate such Issuing Bank’s risk with
respect to any Defaulting Lender’s or Defaulting Lenders’ participation in
Letters of Credit, as contemplated by Section 2.20;

 

(xiii)                        Liens in favor of a banking institution arising by
operation of law or any contract, including in support of guarantees permitted
under Section 6.01(xiii), encumbering deposits (including the right of set-off)
held by such banking institutions incurred in the ordinary course of business
and which are within the general parameters customary in the banking industry;

 

12

--------------------------------------------------------------------------------


 

(xiv)                       Liens not permitted by the foregoing clauses of this
Section 6.02 securing other obligations in an aggregate amount outstanding or,
if less in each case, on assets with an aggregate fair market value (determined
immediately prior to the incurrence of such Lien), that together do not exceed
$10,000,000;

 

(xv)                          [Intentionally Deleted];

 

(xvi)                       precautionary Lien filings regarding operating
leases; or

 

(xvii)                    [Intentionally Deleted].”

 

(s)                                   Fundamental Changes.  Section 6.03 of the
Credit Agreement shall be amended by replacing “and Section 6.12 after giving
Pro Forma Effect thereto” with “immediately after giving effect thereto”.

 

(t)                                    Investments.  Section 6.04 of the Credit
Agreement shall be amended and restated as follows:

 

“Section 6.04.                    Investments.  Neither the U.S. Borrower nor
any Restricted Subsidiary will purchase, hold or acquire (including pursuant to
any merger with any Person that was not a wholly-owned Restricted Subsidiary
before such merger) any Investment except:

 

(a)                                 Cash and Cash Equivalents;

 

(b)                                 Investments existing on the Second Amendment
Effective Date and listed on Schedule 6.04;

 

(c)                                  (i) Investments by the U.S. Borrower and
its Restricted Subsidiaries in Credit Parties (in each case, including
immediately after giving effect to and as a result of such Investment) and
(ii) Investments in Persons other than Credit Parties; provided that, as to such
Investments in Persons other than Credit Parties:

 

(A)                               such Investments must be an Acquisition;

 

(B)                               immediately before and immediately after any
such Acquisition, no Event of Default shall have occurred and be continuing;

 

(C)                               any Person or other property acquired in such
Acquisition is in a Permitted Business; and

 

(D)                               the aggregate amount of all Investments
constituting Acquisitions does not exceed $25,000,000 after the Second Amendment
Effective Date;

 

13

--------------------------------------------------------------------------------


 

(d)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(e)                                  Investments made pursuant to surety bonds,
reclamation bonds, performance bonds, bid bonds, appeal bonds and similar
obligations, in each case, to the extent such surety bonds, reclamation bonds,
performance bonds, bid bonds, appeal bonds and similar obligations are permitted
under this Agreement;

 

(f)                                   Investments in the Equity Interests of
Holdings in connection with certain purchases or redemptions of Equity Interests
held by officers, directors and employees or any Plan in an aggregate amount not
to exceed $5,000,000 per annum when combined with any purchases or redemptions
of Equity Interests of the U.S. Borrower permitted by Section 6.07(c);

 

(g)                                  loans and advances to current or former
officers, managers, directors, employees or consultants of Holdings, the U.S.
Borrower or any Restricted Subsidiary in an aggregate amount not to exceed
$2,500,000 at any time outstanding;

 

(h)                                 Investments arising as a result of Permitted
Receivables Financings;

 

(i)                                     Hedging Agreements permitted by
Section 6.06;

 

(j)                                    Production Payments, royalties,
dedication of reserves under supply agreements or similar rights or interests
granted, taken subject to, or otherwise imposed on properties with normal
practices in the mining industry;

 

(k)                                 Investments resulting from pledges and
deposits permitted under the definition of “Permitted Liens”;

 

(l)                                     additional Investments necessary for the
conduct of the U.S. Borrower’s business in the ordinary course for each of
Wyoming Quality Healthcare Coalition, Venture Fuels, and each other Person
identified on Schedule 6.04 in an aggregate amount not to exceed $35,000,000 in
the aggregate after the Second Amendment Effective Date;

 

(m)                             Investments consisting of indemnification
obligations in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, reclamation bonds and completion guarantees and similar obligations in
respect of Specified Coal Agreements or under any Mining Law or Environmental
Law or with respect to workers’ compensation benefits, in each case entered into
in the ordinary course of business, and pledges or deposits made in the ordinary
course of business in support of obligations under existing coal sales contracts
(and extensions or renewals thereof on similar terms);

 

14

--------------------------------------------------------------------------------


 

(n)                                 Investments to the extent they constitute
the incurrence of Debt permitted under Section 6.01;

 

(o)                                 capital expenditures;

 

(p)                                 Investments in the form of mergers,
consolidations, amalgamations, liquidations or dissolutions to the extent
permitted under Section 6.03;

 

(q)                                 Investments in negotiable instruments
deposited for collection and endorsements of negotiable instruments and
documents;

 

(r)                                    deposits of cash and Cash Equivalents to
secure performance or other services and prepaid expenses or other prepaid
obligations, in any event, made in the ordinary course of business;

 

(s)                                   Investments assumed in connection with an
Acquisition permitted hereunder to the extent such Investments were not made in
contemplation of such Acquisition;

 

(t)                                    [Intentionally Deleted];

 

(u)                                 other Investments not permitted by the
foregoing clauses of this Section 6.04 in an aggregate amount not to exceed
$10,000,000 after the Second Amendment Effective Date.”

 

(u)                                 Asset Sales.  Section 6.05 of the Credit
Agreement shall be amended and restated as follows:

 

Section 6.05.                          Asset Sales.  Neither the U.S. Borrower
nor any Restricted Subsidiary will sell, transfer, lease or otherwise dispose of
any property, including any Equity Interest owned by it, nor will any Restricted
Subsidiary issue any additional Equity Interest in such Restricted Subsidiary,
except:

 

(a)                                 sales of inventory, used, obsolete or
surplus equipment or reserves, dispositions related to the burn-off of mines and
cash and Cash Equivalents in the ordinary course of business and dispositions of
surface rights and termination of Mining Leases after the completion of mining
and reclamation, and termination or abandonment of water rights no longer needed
for mining;

 

(b)                                 sales, transfers and other dispositions to
the U.S. Borrower or a Restricted Subsidiary; provided that any such sales,
transfers or dispositions involving a Subsidiary that is not a Credit Party
shall comply with Section 6.08;

 

(c)                                  abandonment, leases, subleases, licenses,
sublicenses and cross-licenses of intellectual property in the ordinary course,
and of other personal property that do not involve a substantial and prolonged
interruption or disruption of business activities, taken as a whole;

 

15

--------------------------------------------------------------------------------


 

(d)                                 Dispositions of assets by virtue of an asset
exchange or swap with a third party in any transaction (w) with an aggregate
fair market value less than or equal to $12,500,000, (x) involving a
coal-for-coal swap, (y) to the extent that an exchange is for fair market value
and for credit against the purchase price of similar replacement property or
(z) consisting of a coal swap involving any Real Property;

 

(e)                                  exchanges and relocation of easements for
pipelines, oil and gas infrastructure and similar arrangements in the ordinary
course of business;

 

(f)                                   the sale or other Disposition of
Receivables and related property by the U.S. Borrower or any Restricted
Subsidiary to a Securitization Subsidiary in connection with a Permitted
Receivables Financing;

 

(g)                                  Dispositions not permitted by the foregoing
or following clauses of this Section 6.05 with an aggregate fair market value
not exceeding $10,000,000 in any Fiscal Year, provided that any Disposition or
series of related Dispositions made pursuant to this clause (g) of assets or
property with an aggregate fair market value in excess of $7,500,000 shall be
made for fair value and for consideration comprising at least 75% cash and Cash
Equivalents;

 

(h)                                 involuntary loss, damage, or destruction of
assets (including by condemnation, seizure, taking, confiscation, requisition or
transfer in lieu);

 

(i)                                     Dispositions required under law;

 

(j)                                    (j)                                   
Dispositions in the form of mergers, consolidations, amalgamations, liquidations
or dissolutions to the extent permitted under Section 6.03;

 

(k)                                 Dispositions in the form of Restricted
Payments to the extent permitted under Section 6.07;

 

(l)                                     termination of a Hedging Agreement;

 

(m)                             Dispositions of joint ventures and of
subsidiaries who do not own any material assets other than the Equity Interest
of a joint venture;

 

(n)                                 Dispositions the proceeds of which are
either reinvested in acquisition of assets with comparable value or acquisition
of replacement assets within 180 days; provided that any Disposition made
pursuant to this clause (n) shall be made for fair value and in return for at
least 75% cash or Cash Equivalents; and

 

(o)                                 Dispositions of Receivables in connection
with the collection or compromise thereof.”

 

16

--------------------------------------------------------------------------------


 

(v)                                 Restricted Payments.  Section 6.07 of the
Credit Agreement shall be amended and restated as follows:

 

“Section 6.07.                    Restricted Payments.  Neither the U.S.
Borrower nor any Subsidiary will declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment except:

 

(a)                                 the U.S. Borrower may make Permitted Tax
Distributions to Holdings;

 

(b)                                 the U.S. Borrower may make payments to
Holdings to fund dividends on Holdings’ common stock or repurchase Holdings’
common stock, in an aggregate amount for all such dividends or repurchases under
this clause (b) in any year not to exceed the product of (x) 2.5%, (y) the
average price of Holdings’ common stock over the immediately prior calendar year
preceding such dividend payment or repurchase date (adjusted appropriately to
reflect subsequent stock splits, subdivisions and reclassifications) and (z) the
number of shares outstanding of Holdings’ common stock on the last Business Day
of such immediately prior calendar year, provided that (i) no Event of Default
or Default shall have occurred and be continuing as a result therefrom, and
(ii) before and after giving effect thereto, the Total Leverage Ratio on a Pro
Forma Basis as of the most recent Fiscal Quarter end for which the financial
information required under Section 5.01(a) or Section 5.01(b) has been delivered
to the Administrative Agent shall be less than or equal to 2.50 to 1.00 (which
calculation, for the avoidance of doubt, uses outstanding Funded Debt and
Unrestricted Cash as of the date such dividends are declared and EBITDA as of
such Fiscal Quarter end for the four consecutive Fiscal Quarters then ended);

 

(c)                                  the U.S. Borrower may redeem, repurchase or
otherwise acquire or retire its Equity Interests from current or former
officers, managers, directors, employees or consultants (or their respective
estates or immediate family members) of Holdings or any Subsidiary in an
aggregate amount not to exceed $2,500,000 per annum when combined with any
investments in the Equity Interests of Holdings permitted by Section 6.04(g);
provided that no Event of Default or Default shall have occurred and be
continuing as a result therefrom;

 

(d)                                 [Reserved];

 

(e)                                  the U.S. Borrower and each Restricted
Subsidiary may declare and make Restricted Payments payable solely in the Equity
Interests (other than Disqualified Equity Interests) of such Person;

 

(f)                                   each Subsidiary that is a Credit Party may
make Restricted Payments to any other Credit Party (other than Holdings); and

 

(g)                                  so long as no Event of Default shall have
occurred and be continuing immediately before or after giving effect thereto,
the U.S. Borrower may make other payments or distributions to Holdings pursuant
to that certain

 

17

--------------------------------------------------------------------------------


 

Management Services Agreement dated as of November 19, 2009 between the U.S.
Borrower and Holdings.”

 

(w)                               Restrictive Agreements.  Section 6.09 of the
Credit Agreement shall be amended and restated as follows:

 

“Section 6.09.                    Restrictive Agreements.  Neither the U.S.
Borrower nor any Restricted Subsidiary will, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on (a) the ability of any Credit Party to create or
permit to exist any Lien on any of its property or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
U.S. Borrower or any Restricted Subsidiary or to Guarantee Debt of the U.S.
Borrower or any Restricted Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document or
the Transaction Document (as such documents are in effect on the Effective Date,
and as amended or modified thereafter on terms that are not materially less
favorable to the U.S. Borrower and its Restricted Subsidiaries, taken as a
whole, considered in the aggregate taking into account all such substantially
contemporaneous amendments and modifications of the Transaction Documents),
(ii) the foregoing shall not apply to restrictions and conditions (A) existing
on the Effective Date and identified on Schedule 6.09 or (B) existing on an
entity or asset at the time such entity or asset is acquired by the U.S.
Borrower or any Restricted Subsidiary (but, in each case of (A) and (B), shall
apply to any amendment or modification expanding the scope of, or any extension
or renewal of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary or an asset pending such sale, provided
that such restrictions and conditions apply only to the Restricted Subsidiary or
such asset that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of this Section shall not apply to restrictions or conditions imposed by any
agreement relating to secured Debt permitted by this Agreement on property
securing such Debt; (v) clause (a) of this Section shall not apply to customary
provisions in leases restricting the assignment thereof or any restrictions
imposed pursuant to Specified Coal Agreements or Mining Leases and
(vi) restrictions and limitations contained in documents related to the Second
Lien Senior Secured Debt.”

 

(x)                                 Minimum Liquidity.  Section 6.11 of the
Credit Agreement shall be amended and restated as follows:

 

“Section 6.11 Minimum Liquidity.  The U.S. Borrower will not permit Liquidity as
of the last day of any month to be less than $125,000,000.”

 

18

--------------------------------------------------------------------------------


 

(y)                                 Net Secured Leverage Ratio.  Section 6.12 of
the Credit Agreement shall be amended and restated as follows:

 

“Section 6.12.                    [Intentionally Deleted]”.

 

(z)                                  No Redemption or Prepayment of Certain
Obligations.  Article 6 [Negative Covenants] of the Credit Agreement shall be
amended to add the following new Section:

 

“Section 6.14.  No Redemption or Prepayment of Certain Obligations.  No Credit
Party shall optionally prepay, redeem, purchase or defease prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal and interest or other payments under the
agreements shall be permitted) the principal of any of the Senior Notes or
Second Lien Senior Secured Debt, except that, so long as no Event of Default
shall have occurred and be continuing, the Credit Parties may (a) prepay,
redeem, purchase or defease the Senior Notes prior to the scheduled maturity
thereof pursuant to the terms and conditions of the exchange offer for Second
Lien Senior Secured Debt, all as permitted by Section 6.01(iii) and presented to
the Administrative Agent prior to the Second Amendment Effective Date with such
changes as may be satisfactory to the Administrative Agent, (b) if certain of
the 2019 Senior Notes have been successfully exchanged as provided in clause
(a) above, prepay, redeem, purchase or defease prior to the scheduled maturity
thereof some or all of the remaining 2019 Senior Notes, and (c) prepay, redeem,
purchase or defease prior to the scheduled maturity thereof the principal of
Senior Notes and the Second Lien Senior Secured Debt with proceeds from, or the
issuance of, unsecured Debt otherwise permitted under Section 6.01.  For the
avoidance of doubt, this Section 6.14 shall not prohibit or restrict any
refinancing of any of the Senior Notes or any Second Lien Senior Secured Debt to
the extent permitted under Section 6.01.”

 

(aa)                          Events of Default.  Section (d) of Article 7 of
the Credit Agreement shall be amended and restated as follows:

 

“(d)                           a Borrower shall fail to observe or perform any
covenant or agreement contained in Section 5.01(i), Section 5.02, Section 5.04
(with respect to the existence of the U.S. Borrower), Section 5.12 or
Section 5.21, or in Article 6;”

 

(bb)                          Events of Default.  Section (e) of Article 7 of
the Credit Agreement shall be amended and restated as follows:

 

“(e)                            any Credit Party shall fail to observe or
perform any covenant or agreement:

 

(i)                                     contained in Section 5.01(g), and such
failure shall continue unremedied for a period of 10 Business Days; or

 

(ii)                                  contained in Section 5.01(h), and such
failure shall continue unremedied for a period of 2 calendar days;”

 

19

--------------------------------------------------------------------------------


 

(iii)                               contained in any Loan Document (other than
those specified in clause (a), (b), (d) or (e)(i) or (ii) above), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrowers (which notice will be given at
the request of any Lender)”;

 

(cc)                            Events of Default.  The phrase “$50,000,000”
contained in contained in Section 7(k) and 7(p) of the Credit Agreement shall be
replaced with “$35,000,000”.

 

(dd)                          Collateral and Guaranty Matters.  The word
“hereunder” contained in clause (b) of Section 9.15 [Collateral and Guaranty
Matters] of the Credit Agreement shall be replaced with the phrase “hereunder
and”.

 

(ee)                            Acknowledgment and Consent to Bail-In of EEA
Financial Institutions.  Article 9 [Miscellaneous] of the Credit Agreement shall
be amended to add the following new Section 9.17 [Acknowledgment and Consent to
Bail-In of EEA Financial Institutions]:

 

“Section 9.17                       Acknowledgment and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.”

 

(ff)                              Exhibits.  Exhibit L [Compliance Certificate]
and Exhibit M [Intercreditor Terms] to this Amendment shall be added as a new
Exhibit L and a new Exhibit M to the Credit Agreement.

 

(gg)                            Schedules.  Schedule 6.04 to this Amendment
shall replace Schedule 6.04 to the Credit Agreement.

 

3.                                      Amendments to Guarantee and Security
Agreement.

 

20

--------------------------------------------------------------------------------

 


 

(a)                                 The phrase “103%” contained in clause
(iii) of the definition of “Release Conditions” of Section 1 of the Guarantee
and Security Agreement shall be replaced with “104%”.

 

(b)                                 The phrase “cash and cash equivalents,
deposit, securities and commodities accounts (including securities entitlements
and related assets)” contained in Section 3(b)(iii)(A) of the Guarantee and
Security Agreement shall be replaced with “Excluded Accounts.”

 

4.                                      Conditions to Effectiveness.

 

The amendments contained in this Amendment shall become effective upon
satisfaction of each of the following conditions being satisfied to the
satisfaction of the Administrative Agent:

 

(a)                                 Execution and Delivery of this Amendment. 
The Credit Parties and the Required Lenders shall have executed and delivered
this Amendment.

 

(b)                                 Consents and Approvals.  No consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Governmental Authority or any other Person is required by any Law or
any agreement in connection with the execution, delivery and carrying out of
this Amendment by any Credit Party other than such consents, approvals,
exemptions, orders or authorizations that have already been obtained.

 

(c)                                  Secretary’s Certificate.  There shall be
delivered to the Administrative Agent for the benefit of each Lender a
certificate dated the date hereof and signed by the Secretary or an Assistant
Secretary of each of the Credit Parties, certifying as appropriate as to:

 

(i)                                     resolutions authorizing all action taken
by each Credit Party in connection with this Amendment and the other Loan
Documents;

 

(ii)                                  the names of the officer or officers
authorized to sign this Amendment and the other Loan Documents and the true
signatures of such officer or officers and specifying the Authorized Officers
permitted to act on behalf of each Credit Party for purposes of this Amendment
and the true signatures of such officers, on which the Administrative Agent and
each Lender may conclusively rely;

 

(iii)                               copies of its organizational documents,
including its certificate of incorporation and bylaws, certificate of limited
partnership and limited partnership agreement or limited liability company
certificate and operating agreement, as the case may be, as in effect on the
date hereof and certified by the appropriate state official where such document
is filed in a state office (or, in the event that no change has been made to
such organizational documents previously delivered to the Administrative Agent,
so certified by the Secretary or Assistant Secretary of such Credit Party),
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Credit Parties in the state of
their formation;

 

21

--------------------------------------------------------------------------------


 

(iv)                              The representations and warranties of the
Credit Parties contained in Section 6 of the Credit Agreement, as amended by the
modifications and additional representations and warranties of this Amendment,
and in each of the other Loan Documents are true and accurate in all material
respects on and as of the date hereof with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties are true and correct in all material
respects on and as of the specific dates or times referred to therein); and

 

(v)                                 no Event of Default or Default has occurred
and is continuing.

 

(d)                                 Perfection Certificate.  The Administrative
Agent shall have received (for distribution to each Lender by the Administrative
Agent) an updated Perfection Certificate dated as of the Second Amendment
Effective Date or a certificate confirming that there has been no material
change in the information contained in the Perfection Certificates delivered
prior to the Second Amendment Effective Date other than the change(s) noted in
such certificate.

 

(e)                                  Legal Details.  The Administrative Agent
shall have received, to the extent requested not later than five Business Days
prior to the Effective Date, all documentation and other information with
respect to the U.S. Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

 

(f)                                   Payment of Fees.  The U.S. Borrower shall
have paid, or have caused to be paid, all invoiced fees and other amounts due
and payable to the Lender Parties on or before the Second Amendment Effective
Date, including (i) to the Administrative Agent for the account of the
applicable Lenders a fee to each Lender that has executed and delivered its
signature page to this Amendment to the Administrative Agent (or its counsel) on
or before 5:00 p.m. (Eastern time), September 9, 2016, equal to twenty-five (25)
basis points of such Lender’s Revolving Credit Commitment (as reduced pursuant
to Section 2 as of the Second Amendment Effective Date), (ii) to the extent
invoiced prior to the Second Amendment Effective Date, all out-of-pocket
expenses of the Administrative Agent (including fees, charges and disbursements
of counsel to the Administrative Agent) required to be reimbursed or paid by the
Credit Parties under the Loan Documents (subject, in each case, to the
reasonableness and limitations set forth in the Loan Documents), and (iii) all
other fees separately agreed to in writing by the U.S. Borrower, the
Administrative Agent and PNC Capital Markets, LLC.  For the avoidance of doubt,
(x) none of the fees discussed in the foregoing clauses (i) and (iii) shall be
due or payable if this Amendment is not made effective, and (y) the fee
discussed in clause (i) is in lieu of, and not in addition to, the “Amendment
Fee” discussed in the separate fee letter among the U.S. Borrower, the
Administrative Agent and PNC Capital Markets, LLC.

 

(g)                                  Elimination of Swingline Exposure.  The
Swingline Exposure shall be reduced as of the Second Amendment Effective Date to
$0.

 

22

--------------------------------------------------------------------------------


 

5.                                      Miscellaneous.

 

(a)                                 Representations and Warranties.  By its
execution and delivery hereof to the Administrative Agent, each of the Credit
Parties represents and warrants to the Administrative Agent and the Lenders that
(i) such Credit Party has duly authorized, executed and delivered this
Amendment, (ii) all representations and warranties of the Credit Parties set
forth in the Credit Agreement, as amended by the modifications and additional
representations and warranties of this Amendment, are true (or, in the case of
any representation and warranty that is not by its express terms limited by a
materiality or “Material Adverse Effect” exception or qualifier, true in all
material respects) on and as of the Second Amendment Effective Date, provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, such representations and warranties are true and correct in
all material respects as of such earlier date, (iii) no Event of Default or
Default exists, (iv) no Material Adverse Effect has occurred with respect to the
Borrowers or any of the Credit Parties since the Closing Date of the Credit
Agreement, and (v) there are no actions, suits, investigations, litigation or
governmental proceedings pending or, to the Loans Parties’ knowledge, threatened
in writing against any of the Credit Parties that could reasonably be expected
to result in a Material Adverse Effect or relate to this Amendment.

 

(b)                                 Full Force and Effect.  Nothing contained
herein shall operate to release any Borrower, any other Credit Party, or any
other person or persons from their liability to keep and perform the provisions,
conditions, obligations, and agreements contained in the Credit Agreement or the
other Loan Documents, except as expressly herein modified, and each Borrower and
each other Credit Party hereby reaffirms that each and every provision,
condition, obligation, and agreement in the Credit Agreement and the other Loan
Documents shall continue in full force and effect, except as expressly herein
modified.  Each Borrower and each other Credit Party acknowledge that there are
no agreements to make any further amendments or modifications of the Credit
Agreement and the Loan Documents, nor are the Administrative Agent and the
Lenders under any obligation to make any further amendments or modifications to
the Credit Agreement and the Loan Documents other than those changes expressly
set forth in this Amendment.  This Amendment shall not constitute or be
construed as a waiver of any Event of Default or event which with the giving of
notice or the passage of time or both would constitute an Event of Default by
the Borrowers under any of the Loan Documents or any of the Administrative
Agent’s or the Lenders’ rights and remedies with respect thereto.  The validity,
priority and perfection of all security interests and other liens granted or
created by the Loan Documents is hereby acknowledged and confirmed, and the Loan
Documents shall continue to secure the Loans, as amended by this Amendment,
without any change, loss or impairment of the priority of such security
interests or other liens.

 

(c)                                  Release of Administrative Agent and
Lenders.  Each Borrower and each of the other Credit Parties hereby fully and
unconditionally release and forever discharge the Administrative Agent and the
Lenders, their employees, directors, officers, attorneys, branches, affiliates,
subsidiaries, successors and assigns and all persons, firms, corporations and
organizations acting on any of their behalves (the “Released Parties”) of and
from any and all claims, liabilities, demands, damages, losses, actions and
causes of action whatsoever which any Borrower or any of the other Credit
Parties may now have or claim to have against the Released Parties as of the
date hereof, whether presently known or unknown and of any nature and extent

 

23

--------------------------------------------------------------------------------


 

whatsoever, including, without limitation, on account of or in any way
affecting, concerning or arising out of or founded upon this Amendment, the
Credit Agreement, or any of the Loan Documents, including but not limited to all
such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings between the parties up to and including the date
hereof, including but not limited to, the administration or enforcement of the
Obligations, the Loan or any of the Loan Documents.  For the avoidance of doubt,
the release and discharge provided in the foregoing sentence is not, and shall
not be construed as, a release or discharge of the Credit Agreement or any of
the other Loan Documents or of any Released Party from its respective
obligations (including, but not limited to, funding obligations) which may arise
after the Second Amendment Effective Date.  The obligations of the Borrowers and
the other Credit Parties under the Loan Documents and the Credit Agreement, as
amended by this Amendment, shall remain in full force and effect without regard
to, and shall not be released, discharged or in any way affected by:

 

(i)                                     any exercise or non-exercise of any
right, remedy, power or privilege under or in respect of the Credit Agreement,
as amended by this Amendment, the Loan Documents or any document relating to or
evidencing any of the Lender’s liens or applicable law, including, without
limitation, any waiver, consent, extension, indulgence or other action or
inaction in respect thereof; or

 

(ii)                                  any other act or thing or omission or
delay to do any other act or thing which could operate to or as a discharge of
the Borrowers or any other Credit Party as a matter of law, other than payment
in full of all Obligations, including but not limited to all obligations under
the Loan Documents and the Credit Agreement, as amended by this Amendment.

 

(d)                                 Counterparts.  This Amendment may be signed
in counterparts (by facsimile transmission or otherwise) but all of such
counterparts together shall constitute one and the same instrument.

 

(e)                                  Incorporation into Credit Agreement.  This
Amendment shall be incorporated into the Credit Agreement by this reference. 
All representations, warranties, Events of Default and covenants set forth
herein shall be a part of the Credit Agreement as if originally contained
therein.

 

(f)                                   Governing Law.  This Amendment and the
rights and obligations of the parties hereunder shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to its conflict of laws principles.

 

(g)                                  No Novation.  Except as amended hereby, all
of the terms and conditions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect.  Each Borrower, each other Credit Party,
each Lender, and the Administrative Agent acknowledge and agree that this
Amendment is not intended to constitute, nor does it constitute, a novation,
interruption, suspension of continuity, satisfaction, discharge or termination
of the obligations, loans, liabilities, or indebtedness under the Credit
Agreement or the other Loan Documents except as amended hereby.

 

24

--------------------------------------------------------------------------------


 

(h)                                 Severability.  Any provision of this
Amendment which is invalidated, prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
invalidation, prohibition or unenforceability without invalidating the remainder
of such provision or the remaining provisions hereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 

25

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

By:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title:

Chief Financial Officer and Executive V.P.

 

 

 

 

 

CLOUD PEAK ENERGY INC.

 

ANTELOPE COAL LLC

 

ARROWHEAD I LLC

 

ARROWHEAD II LLC

 

ARROWHEAD III LLC

 

BIG METAL COAL CO. LLC

 

CABALLO ROJO LLC

 

CABALLO ROJO HOLDINGS LLC

 

CLOUD PEAK ENERGY SERVICES COMPANY

 

CLOUD PEAK ENERGY FINANCE CORP.

 

CLOUD PEAK ENERGY LOGISTICS LLC

 

CLOUD PEAK ENERGY LOGISTICS I LLC

 

CORDERO MINING LLC

 

CORDERO MINING HOLDINGS LLC

 

CORDERO OIL AND GAS LLC

 

KENNECOTT COAL SALES LLC

 

NERCO LLC

 

NERCO COAL LLC

 

NERCO COAL SALES LLC

 

PROSPECT LAND AND DEVELOPMENT LLC

 

RESOURCE DEVELOPMENT LLC

 

SEQUATCHIE VALLEY COAL CORPORATION

 

SPRING CREEK COAL LLC

 

WESTERN MINERALS LLC

 

YOUNGS CREEK HOLDINGS I LLC

 

YOUNGS CREEK HOLDINGS II LLC

 

YOUNGS CREEK MINING COMPANY, LLC

 

 

 

 

 

Each by:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title:

Chief Financial Officer and Executive V.P.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent and
Swingline Lender

 

 

 

 

 

By:

/s/ James O’Brien

 

Name:

James O’Brien

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Issuing Bank

 

 

 

 

 

By:

/s/ James O’Brien

 

Name:

James O’Brien

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Stephanie Micua

 

Name:

Stephanie Micua

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Peter S. Predun

 

Name:

Peter S. Predun

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Robert Hetu

 

Name:

Robert Hetu

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Lorenz Meier

 

Name:

Lorenz Meier

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mehmet Barlas

 

Name:

Mehmet Barlas

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------

 


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

 

By:

/s/ Yurly A Tsyganov

 

Name:

Yurly A Tsyganov

 

Title:

Director

 

 

 

 

 

By:

/s/ Kathleen Sweeney

 

Name:

Kathleen Sweeney

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Caleb Allen

 

Name:

Caleb Allen

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Mary McElwain

 

Name:

Mary McElwain

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DEUTSCHE BANK AG NEW YORK

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

 

 

 

 

By:

/s/ Benjamin Souh

 

Name:

Benjamin Souh

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s Tyler D. Levings

 

Name:

Tyler D. Levings

 

Title:

Director

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Sarah R. Miller

 

 

Name:

Sarah R. Miller

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

STIFEL BANK & TRUST

 

 

 

 

 

By:

/s/ Matthew L. Diehl

 

Name:

Matthew L. Diehl

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CATERPILLAR FINANCIAL SERVICES CORPORATION

 

 

 

 

 

By:

/s/ Charles C. Shupe III

 

Name:

Charles C. Shupe III

 

Title:

Global Portfolio Manager

 

--------------------------------------------------------------------------------

 